EXAMINER’S AMENDMENT
&
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS
Claim 7. (Amended) An electron intrinsic spin analyzer, comprising: 
a glass lamp comprising an electronics unit, an elongated tube, and a fluorescent plate, wherein the electronics unit comprises metal grids with micrometric holes, wherein a free electron beam undergoes deionization and paralleling by passing through the micrometric holes located in the metal grids, and wherein the fluorescent plate comprises a thin fluorescent layer which is covered on both sides by graphite covers that [[it]] prevent[[s]] the accumulation of electrical charges in the glass lamp; 
a mechanical chassis comprising holder plates, calibrated plates and fixed shafts that holds the glass lamp and magnets, wherein the holder plates and calibrated plates are moisture resistant, anti-static and electric shock resistant, and wherein the magnets comprise either sharp-curved magnets that generate an inhomogeneous magnetic field or [[and]] dual flat magnets that generate a homogeneous magnetic field by stationary magnets or coils; 
a Langmuir measurement probe that measures plasma parameters in the glass lamp, wherein the Langmuir measurement probe measures the electron velocity, electron energy, electron temperature and electron density of the free electron beam; 
LEDs to illuminate the calibrated lines; 
a DC power supply providing the power to the glass lamp, the magnets and the Langmuir measurement probe; and 
multiple beam splitters which reflect light onto a CCD (charge-coupled device) camera that displays independent quantum states of an electron.

Claim 8. (Amended) The electron intrinsic spin analyzer according to claim 7, wherein the electrical unit further comprises: 
a thin tungsten wire that is connected to the power supply and produces the free electron beam; 
a ceramic collimator that focuses the free electron beam; 
the metal grids deflecting negative ions that are heavier than the electrons; 
the elongated tube which the electrons travel through; 
the mechanical chassis holding the metal grids and the electrical unit; and 
a gitter composed of cesium dioxide and barium which is connected to the metal grids that [[it]] removes any remaining atoms in the elongated tube.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 7-11, 18 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7, the prior art of record fails to teach or suggest singly or in combination an electron intrinsic spin analyzer comprising:
“a fluorescent plate, wherein the electronics unit comprises metal grids with micrometric holes, wherein a free electron beam undergoes deionization and paralleling by passing through the micrometric holes located in the metal grids, and wherein the fluorescent plate comprises a thin fluorescent layer which is covered on both sides by graphite covers that prevents the accumulation of electrical charges in the glass lamp; 
a mechanical chassis comprising holder plates, calibrated plates and fixed shafts that holds the glass lamp and magnets, wherein the holder plates and calibrated plates are moisture resistant, anti-static and electric shock resistant, and wherein the magnets comprise either sharp-curved magnets that generate an inhomogeneous magnetic field or dual flat magnets that generate a homogeneous magnetic field by stationary magnets or coils; 
a Langmuir measurement probe that measures plasma parameters in the glass lamp, wherein the Langmuir measurement probe measures the electron velocity, electron energy, electron temperature and electron density of the free electron beam” in combination with the other limitations in the claim.
Claims 8-11, 18 and 22 are allowed as depending on Claim 7.

Grillo et al. (US 8,552,398) teaches an apparatus in which, “A vortex beam generator for imparting orbital angular momentum to the input particle beam. An electromagnetic field generator generates a transverse magnetic field, space-variant and symmetric with respect to the axis of the input particle beam, in such a way as to change the spin of the particles and attach thereto different values of orbital angular momentum in dependence on their input spin values. A beam component separating group spatially separates the particles in dependence on their orbital angular momentum values, in such a way as to obtain the at least partially spin polarized output particle beam.”
However, Grillo does not teach a Langmuir measurement probe, graphite covers, a thin fluorescent layer and various other components.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866
05/12/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868